DYK, Circuit Judge.

ORDER

The parties jointly respond to our order directing them to file a status report concerning how these appeals should proceed in view of this court’s decisions in O’Connor v. United States, 308 F.3d 1233 (Fed. Cir.2002) and Mudge v. United States, 308 F.3d 1220 (Fed.Cir.2002).
The court previously granted the motion of Fernando Blanco et al. to stay the briefing schedule in this appeal pending disposition of O’Connor and Mudge. This appeal, like those two cases, involves the issue whether Congress established a judicial remedy for certain federal employment grievances subject to negotiated grievance procedures contained in a collective bargaining agreement. In O’Connor and Mudge, we held that Congress had created a judicial remedy. In the present case, the United States District Court for the District of Puerto Rico held there was no such cause of action and dismissed the complaint for lack of jurisdiction. Because the parties agree that O’Connor and Mudge control the disposition of this appeal, it appears that the proper course is to vacate the district court’s judgment in this case and remand for further proceedings.
Accordingly,
IT IS ORDERED THAT:
The district court’s judgment is vacated and the case is remanded for further proceedings.